Case 18-12334-mdc      Doc 28   Filed 04/27/20 Entered 04/27/20 13:50:32       Desc Main
                                Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ________________________________________________________________________
   In Re:                                    :
                                             :
               Linda Mannices                :
                                             :     Case No.: 18-12334JKF
                                             :
   Debtor(s)                                 :     Chapter 13



       PRAECIPE TO CONVERT CASE FROM CHAPTER 13 TO CHAPTER 7


   TO THE COURT:

          On behalf of the Debtor, please convert the above captioned matter from a
   Chapter 13 Bankruptcy to a Chapter 7 Bankruptcy. The applicable schedules and
   statements will be filed with the Court.




   Dated: April 27, 2020                         /s/ Brad J. Sadek, Esquire
                                                 Brad J. Sadek, Esquire
                                                 Sadek and Cooper
                                                 “The Philadelphia Building”
                                                 1315 Walnut Street, #502
                                                 Philadelphia, PA 19107
                                                 215-545-0008
